 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, bargain collectively with Teamsters,Chauffeurs and Helpers Local Union No. 79, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America as the exclusive representative in the above-described appropriate unit, and embody in a signed agreementany understanding reached.All our employees are free to become, to remain, or to refrain frombecoming or remaining members of Teamsters, Chauffeurs and Help-ersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization.GALLOWAY MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Ross Building, 112 East Cass Street, Tampa, Florida, Tele-phone Number 223-4623, if they have any question concerning thisnotice or compliance with its provisions.Retail Store Employees Union, Local 400, Retail Clerks Inter-national Association,AFL-CIO; Meat CuttersUnionLocal 555,AmalgamatedMeat Cuttersand Butcher Workmen of NorthAmerica, AFL-CIOandJumbo Food Stores,Inc.Case No.5-CP-2.March 20, 1962DECISION AND ORDEROn April 20, 1960, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Unions had engaged in the unfair labor practices allegedin the complaint and recommending that they cease and desist there-from and take certain affirmative action,as setforth in the Intermedi-ate Report attached hereto.Thereafter, the Unions and the GeneralCounsel filed exceptions to the Intermediate Report and briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entirerecord in the case,and finds merit in the Unions' exceptions.Accordingly, the Board136 NLRB No. 24. RETAIL STORE EMPLOYEES UNION, LOCAL 400, ETC.415hereby adopts the Trial Examiner's findings of fact, but not his con-clusions or recommendations, for the reasons set forth below.The Trial Examiner found that the Unions' picketing of Jumbo'sstores conformed with the terms of the publicity proviso to Section8 (b) (7) (C) of the Act.He nevertheless concluded that the picketingviolated that section.We do not agree.As we held inLeonard Smitley et al. d/b/a Crown Cafeteria,135NLRB 1183, which on reconsideration adopted the dissentingopinion of the original Decision and Order, 130 NLRB 570, theproviso carved out a significant exception to the general ban onrecognition and organizational picketing, and was intended to permitsuch picketing if it truthfully advised the public (including con-sumers) that the employer did not have a contract with the Union.Since the picketing in this case came within the proviso and did notcause any stoppage of deliveries or services, we shall dismiss thecomplaint.[The Board dismissed the complaint.]MEMBERSRODGERS andLEEDOM,dissenting:We would adopt the Trial Examiner's conclusions that the Re-spondents' picketing violated Section 8 (b) (7) (C) of the Act. See ourdissenting opinion inCrown Cafeteria, 135NLRB 1183.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge and an amended charge filed on December14, 1959,and Janu-ary 13, 1960, respectively, by Jumbo FoodStores, Inc., the RegionalDirector forthe FifthRegion of the NationalLaborRelations Board,herein referredto as theBoard, issued a complaint on January 20, 1960, against RetailStoreEmployeesUnion, Local400, Retail Clerks International Association,AFL-CIO,andMeatCuttersUnion Local 555, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO,herein referred to as Respondents,alleging violations ofSection8 (b) (7) (C)of the NationalLaborRelations Act, as amended(73 Stat. 519),herein called the Act.In their duly filedanswer Respondents,while admittingcertain allegations of the complaint,denied the commission of any unfair laborpractice.Subsequent to the issuance of the complaint herein the Regional Director,pursuantto Section10(1) of the Act,instituted in the United States DistrictCourt for theDistrict of Columbia injunction proceedings entitledJohnA. Penello,Regional Direc-tor, etc. v. Retail Store Employees Union,Local 400, etc.,Civil No. 157-60.Hearingthereon was held on January 25, 1960,before Judge Joseph C.McGarraghy,UnitedStates district judge.Findings and conclusions were made and published on Febru-ary 5,1960,finding reasonable cause to believe violations of the amended Act hadbeen committed and an order was issued on the same date granting certain temporaryinjunctive relief pending final disposition of the matter before the National LaborRelations Board.'Pursuant to notice a hearing was held before me on February 29, 1960, at Wash-ington,D.C.All parties were represented at the hearing.Upon stipulation ofthe parties the transcript in theabove-mentioned United States district court pro-ceeding(supra)was incorporated into the record of this proceeding and, uponassurance of counsel that no significant unresolved issues of credibility were con-tained in the incorporated record,itwas stipulated by the parties to be the same145 LRRM 2726. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence as would have been taken herein. In addition the district court's findingsof fact and conclusions of law in the aforementioned proceedings, together with theorder granting the temporary injunction, were incorporated into the record herein.All parties were likewise afforded full opportunity to be heard and to introducerelevant evidence.Counsel for each party presented extensive oral argument andhave subsequently filed briefs with me.Upon consideration of the entire record before me, including the incorporateddistrict court transcript and the finding, conclusions, and order of the court, andupon the oral argument and briefs of counsel for the parties, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJumbo Food Stores, Inc., a Delaware corporation with its principal office in Wash-ington,District of Columbia, is engaged in the retail sale and distribution of food,meat, and related products through four retail food stores, two of which are locatedin the District of Columbia and the remaining two are located respectively at SeatPleasant and Hyattsville, Maryland.In the operation of its business the Employer receives food, meats, and relatedproducts from points and places outside the District of Columbia and State ofMaryland valued in excess of $1,000,000 and its annual gross income from its opera-tions is in excess of $3,000,000.It is found that Jumbo Food Stores, Inc., is engaged in commerce within themeaning of Section 2(6) of the Act.U. THE LABOR ORGANIZATIONSINVOLVEDRetail Store Employees Union, Local 400, Retail Clerks International Association,AFL-CIO, and Meat Cutters Union Local 555, Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, are labor organizations withinthe meaning of Sections 2(5) and 8(b)(7)^(C) of the Act.Neither of these labororganizations is currently certified as the representative of any of Jumbo FoodStores' employees, nor does either claim to represent a majority of such employeesfor the purposes of collective bargaining.III.THE ISSUESThe following issues are presented for determination upon the facts of this caseand the contentions of the parties:1.The recognitional character of the picketing.2.The organizational character of the picketing.3.The informational character of the picketing.4.The truthfulness of the picket signs and pamphlets.5.The applicability of the second proviso to Section 8(b) (7) (C) to picketing forseveral objectives, including dissemination of information.6.The congressional intent to limit the application of the "second proviso."7.The possibility that there can be picketing exclusively for informational purposes.8.The application of the rule of literal construction to give a restrictive interpre-tation to the "second proviso."9.The rule that a proviso must be strictly construed and applied as a limitationupon the "second proviso."10.The party seeking to avail itself of a proviso exception has the burden ofestablishing himself within the exception.11.The proscriptions set forth in Section 8(b) (7), by analogy to the unlawfulproscriptions contained in Section 8(b)(4), are unlawful when established as theobjectives of minority or stranger picketing.12.Minority or stranger picketing for the objectives proscribed by Section 8(b) (7)isnot protected by the constitutional guaranty of free speech nor by the terms ofSection 8(c) of the Act.IV.THE UNFAIR LABOR PRACTICESA. The facts1.BackgroundOn or about October 2, 1958, representatives of Jumbo Food Markets and the Re-spondent Unions met at the Unions' request for the purpose of initiating collective-bargaining discussions.Representing Jumbo were its attorney and spokesman,Jacob Blum,and two of its officers.Among those representing the Respondents were RETAILSTORE EMPLOYEESUNION, LOCAL400,ETC.417theirattorneys,Kaiser and Schlossberg,McGuigan and Wilson, president andsecretary-treasurer, respectively of Local 400, and Curtis and Fallon, secretary andbusiness agent, respectively, of Local 555.Themeetingwas essentially exploratory.Contract proposals were discussed by the parties.They also considered the economicsituation of the Employer, as well as the status of labor relations with other food-store employees in the locality. It was suggested that the Employer would study thecontracts presently in force between the Respondents and some of the other em-ployers in the area with a view to agreeingupona composite of the best terms in allcontracts considered.The Unions' only condition at this time was that it wouldinsist upon the union shop and checkoff provisions common to all the contracts.Following a brief and apparently uneventfulmeetingon November 6, 1958, afinalmeeting between the parties was held in the offices of Respondents' attorneys onJanuary 8, 1959.At this time contract proposals wereagain discussed in somedetail, and particularly in the light of the previously discussed contracts in forcebetween the Respondents and other employers.The Employer proposed a long-term contract but the Unions rejected such an arrangement.After some further dis-cussion Attorney Blum suggested that the Unions appeared to be negotiating fromweakness rather than strength.Whereupon the Unions' attorney, Kaiser, broughtthe meeting to a close by stating that in view of the Employer's impression that theUnions were bargaining from weakness they would call a halt to the conferencesand demonstrate to the Employer their strength.No furthermeetingsbetween theparties have since been held and no further requests for contract negotiations orrecognition have since been addressed to the Employer by either Respondent.In the spring and summer of 1959 the Respondents intensified their organizingactivities at the Employer's stores.During this period and into the fall of 1959 theRespondents enlisted the support of a substantial number of Jumbo's employees,who signed cards authorizing the Unions to represent them and, according to Local400's president,McGuigan, theseemployees,or some ofthem, continue in Jumbo'semploy?2.The picketingBeginning on or about December 11, 1959, and continuing until January 25, 1960the date upon which the temporary injunctionissued inPenello v. Retail Clerks(supra),Respondents maintained pickets at one or more of the retail stores ownedand operated by Jumbo.As an incident to this activity the pickets carried signsbearing .the following inscription:PLEASE DO NOTPATRONIZEJUMBODoes Not EmployMembers of, or Havea Contract WithRETAIL STORE EMPLOYEESUNION, LOCAL 400, orMEAT CUTTERS LOCAL 555AFL-CIOIn addition to the picket signs, leaflets were distributed by the pickets, as follows:PLEASEdo not patronizeJUMBOJumbo Food Stores undermine the living standards of Food Store employeesin this community.Their firmdoes not maintainthe fair wages and workingconditions which prevail at a number of supermarkets in the Greater Washing-ton Area.2The card signed by the employees, a copy of which appears in the record, is entitled"Authorization for Representation." It recites the employee's desire "to enjoy the rightsand benefits of bargaining," and provides space for the identification of the employer withwhom bargaining is sought.By its terms the union is given authority to represent thesignatory employee in future matters of collective bargaining.In his affidavit to the court and again in his testimony in court, McGuigan stated thatnone of the employees of the Employer were actually members of the Union. There is noevidence in the record apart from the authorization card that either Respondent solicitedthe membership (as distinctfrom bargaining authorization) of any Jumbo employee duringthe course of the organizingcampaign,or thereafter. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe urge you to withhold patronage from Jumbo and shop at the followingstores, paying fair wages and observing fair working conditions:ACME MARKETSGRAND UNIONA & P TEA CO.FOOD LANECO-OP STORESFOOD TOWNGIANT STORESSAFEWAYCHEVY CHASE SUPER MARKETRetail Store Employees Union,Local 400, AFL-CIOMeat Cutters Union,Local 555, AFL-CIOIt has not been shown that during the course of this picketing any employee ofany employer has refused to pass throughthe picketline or has otherwise refusedto make deliveries, pickups, or to perform service at any foodstore owned or oper-ated byJumbo.Nor at any time relevant herein has either Respondent filed withthe Board a petition for an election under Section 9(c) of the Act.V. CONTENTIONS OF THE PARTIESIt is to be noted at the outset that the picketing herein was at all times, and inconformity with the facts, being conducted by labor organizations which do notrepresent a majority of the picketed Employer's employees.This we commonlyrefer to as minority or, when no employee is represented, stranger picketing.WhileI do not intend to burden this report with the refinements of minority or strangerpicketing I do note at this time, however, that such was the picketing contemplatedby the Congress in framing the statutory amendments considered herein 3 and bythe Board and the courts in their consideration of recognition and organizationpicketing.4In my further discussion herein no reference to picketing by a majorityunion is intended nor do I believe that such picketing is within the purview of Section8(b) (7) of the amended Act.A. The General Counsel's positionIt is the contention of the General Counsel, as stated by his representatives at thedistrict court proceeding, at the instant hearing and, in a brief submitted to me, thatthe picketing which forms the basis of the alleged violation had two objectives.First, the picketing sought Jumbo's recogmtion of Respondents as the majorityrepresentative of its employees for the purpose of negotiating a collective agreement.In this connection it is the General Counsel's position that inasmuch as demands forrecognition and a contract had been made throughout late 1958, and again in January1959 when Respondents fortified their demand with a promise to demonstrate theirbargaining strength, and because there is no indication that these demands havesince been withdrawn, they may be deemed to be continuing and to constitute anobjective of the December 11 picketing.Secondly, the picketing constituted, in General Counsel's view, an extention ofRespondent's vigorous organizing campaign which it was conducting among Jumbo'semployees during the months immediately preceding the picketing.While it is General Counsel's position that both objectives are present in the instantcase it is urged that even were the demands for recognition and a contract be deemedtoo remote in point of time to connect them with the picketing, the picketing wouldnonetheless have as its alternative objective the organization of Jumbo employees.Because, General Counsel urges, such picketing is conducted by labor organizationswho have not sought to establish their representative status by filing a petition withthe Board within a reasonable period, and because it has been conducted for one orboth of the objectives noted above, Respondents have violated Section 8(b)(7)(C)of amended Act 5 irrespective of any inscription on the picket sign that would charac-terize it as "informational."3105 Congressional Record 5951-5978.4N.L R B v Drivers, Chauffeurs and Helpers Local Union No639,etc (Curtis BrosInc ),362 U.S 274, enfg. 119 NLRB 232;Local 208, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, and Local 123, Furniture Wood-workers etc (Sierra Furniture Company),125 NLRB 159;United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO (O'Sullivan Rubber Corporation),121 NLRB1439, enforcement denied 362 U S 329.5Section 8(b):It shall be an unfair labor practice for a labor organization or its agents-:t(7) to picket or cause to be picketed, or threaten to picket or cause to be picketed,any employer where an object thereof is forcing or requiring an employer to recognize RETAIL STORE EMPLOYEES UNION, LOCAL 400, ETC.419With respect to the alleged informational nature of the picketing,it is the GeneralCounsel's position that nothing contained in the second proviso of Section 8(b) (7)(C)may be construed to make lawful what would otherwise be proscribed by Section8 (b) (7), as being for the stated unlawful objectives.With particular reference to the picket signs in the instant case,it is GeneralCounsel's position that even were I to assume that the effect of the language ofthe second proviso was to nullify the proscriptions contained in the main body ofSection 8(b)1(7), the signs are not"for the purpose of truthfully advising the public(including consumers)that an employer does not employ members of,or have acontract with," the Respondent.Specifically,it is urged that by inscribing"PleaseDo Not Patronize"on this picket sign Respondents have exceeded the limits ofadvice and information.Accordingly,as an alternative contention,General Counselurges that the second proviso has no application to the facts presented.B. Respondents' contentionsIn addition to their reliance upon the grants of free speech contained in the firstamendment to the United States Constitution, Section 8(c) of the Act, and theseveral Supreme Court decisions to be considered hereafter, Respondents rely heavilyupon the proposition that the picketing in which they have engaged is purely infor-mational, and as such enjoys the insulated protection of the second proviso of Sec-tion 8(b) (7) (C) as being "for the purpose of advising the public." In thus reason-ing,Respondents dispute the General Counsel's contention that the objective ofrecognition assigned to the picketing may be presumed to have contained throughoutthe 11 months from the date upon which the demand was last made, January 1959,to the date upon which picketing began. In support of its contention Respondentsurge, in rebuttal of any presumption of continued demand, the absence of oral recog-nition requests by the pickets, or their signs, or distributed leaflets, and the failureon the part of the Union or any of its officials to make any demand for recognitionafter January 1959.With respect to the second alleged objective of the picketing-the organizationof Jumbo's employees-Respondents insist that there is no necessary relationshipbetween the picketing and the organizational drive which preceded it, and that nopresumption of such a relationship can be properly made. In this respect it isRespondents' position that the informational nature of the picketing is so clearthat even had the organizational campaign continued during the period of picketing"there would be no showing that the picket line was established to further an illegalorganizational objective."VI. ANALYSIS AND CONCLUSIONSThe picketing by Respondents and the circumstances under which it was carriedout must be evaluated in the terms of the newly enacted Section 8(b) (7) (C) of theAct, under which the allegations in the complaint in these proceedings were brought.6More precisely, because Respondents rely so heavily upon the informational aspectsor bargain with a labor organization as the representative of his employees, or forcingor requiring the employees of an employer to accept or select such labor organizationas their collective bargaining representative, unless such labor organization Is cur-rently certified as the representative of such employees.sts»t(C)where such picketing has been conducted without a petition under section9(c) being filed within a reasonable period of time not to exceed thirty days fromthe commencement of such picketing:Provided,That when such a petition hasbeen filed the Board shall forthwith, without regard to the provisions of section9(c) (1) or the absence of a showing of a substantial Interest on the part of thelabor organization, direct an election in such unit as the Board finds to beappropriate and shall certify the results thereof:Provided further,That nothingIn this subparagraph (C) shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising the public (including consumers)that an employer does not employ members of, or have a contract with, a labororganization, unless an effect of such picketing is to induce any individual em-ployed by any other person in the course of his employment, not to pick up, de-liver or transport any goods or not to perform any services.Nothing in this paragraph (7) shall be construed to permit any act which wouldotherwise be an unfair labor practice under this section 8(b).° See footnote 5,supra.641795-63-vol. 136-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the picketing to excuse its conduct, the second proviso to Section 8(b),(7)(C) isactually the critical element of the case for it states, in effect, that so-called informa-tional picketing that does not affect deliveries or service (as it did not herein) is notproscribed by the Section 8(b) (7) and its subsection (C).Because the issues pre-sented for determination have facets that are highly interrelated, as well as novel, Ishall treat each of these facets separately insofar as they are separable.A. Factual considerationsThe facts which impinge upon the character of the picket signs have already beenset forth above.It is extremely doubtful whether,these facts,considered alone, cansupply a statutory classification of the picketing.Theycan, and do,however, pro-vide a significant frame of reference.1.Picketing for recognitionTo begin with, Respondents claim that what took place 11 months prior to thepicketing can have no causal effect upon the picketing itself. I must reject thiscontention.For a period of months in late 1958 and through January 1959, the Unions' recog-nition by the Employer and the execution of a collective agreement were burningissues between Respondents and Jumbo.Negotiations between them halted on anote of doubt as to Respondents' "strength," with Respondents voicing their deter-mination to "demonstrate" this strength. In such a context it is difficult to believethat the next contact between the parties, albeit 11 months later, had no connectionwith the last demand for a collective agreement; and it is even more difficult tounderstand why the picketing, following close upon Respondents' organizing cam-paign among Jumbo's employees, should not logically be viewed as that demonstra-tion of strength promised by Respondents as they departed the January meeting.Added to the foregoing, Local 400's president McGuigan, provided eloquent testa-ment of the purposes of his union's picket line when he testified at the hearing in theUnited States District Court that the picketing would end if the Employer signed acontract? In short, Jumbo's recognition of Respondents by contracting with themwould "call off" the pickets.Still further indication of the recognitional character of the picketing is found inthe organizing campaign among Jumbo's employees; a campaign which reachedits peak in the months immediately preceding the picketing.This campaign had asits prime objective the procuring of cards, signed by the Jumbo employees "desiringto enjoy the rights and benefits of collective bargaining"; cards which authorizedRespondents to represent them "for the purposes of collective bargaining" with their7McGuigan testified:Q (By Mr SEROT,counselfor the General Counsel )Well,r ask you again, ifJumbo agreedto pay thewages and working conditions set forth in the union con-tract,would you stop picketing?maxrr,The WITNESS: Not necessarily.MitO#*Q What would be your objective in continuing picketing at that point"A Because I would assume we would have the right to tell the public that thisis a non-union storeQ. . . . What do you mean by a "non-union store," Mr McGuigan"A A store that does not have a signed contract with the unionQ Then your objective in picketing is to secure a signed contract with the com-pany ; is that right Mr McGuigan"A No, that is not the objective of picketing.Q Mr McGuigan, if the company signed a contract, you would stop picketing,wouldn't you?A If the company signed a contract agreeing to conditions, I would assume thatat that time there would be no basis to claim that they were a non-union store andpossibly no basis to continue picketing.ssesThe COURT: . . . You don't mean to suggest to the Court that if you had a signedcontract, you might still picket?The WITNESS: No, we do not wish to suggest that, your Honor. [General Counsel'sExhibit No 2, court transcript 28-31.] RETAIL STORE EMPLOYEES UNION, LOCAL 400, ETC.421employers It is clear from this alone that the 11 months which intervened betweenthe demands for recognition and the picketing were not dormant ones but were aperiod devoted to the accumulation of thatsinequo nonof recognition-the em-ployee's grant of authority to represent and to request recognition in his behalf.I have no alternative, therefore, upon the credited evidence in this case, but toconclude that at leastone of the objectives 9of the picket line herein was a col-lective agreement, or agreements, between Jumbo and the Respondents, and con-templated the recognition of Respondents' status of representative of a majority ofJumbo's employees-the usual prerequisite of a collective agreement.2.Picketing for the purpose of organizing Jumbo's employeesIt is not disputed that during the summer and fall immediately preceding thepicketing of Jumbo's establishments Respondents carried on an organizing cam-paign that netted a substantial number of Jumbo employee signatures authorizingRespondents to act in their behalf. It is Respondents' vigorous contention, how-ever, that the picketing which followed so closely upon the heels of the organizingdrive had nothing whatever to do with it.And in so contending Respondents urgethat the inscription on the picket signs announcing the failure of employees to jointhe Union was intended as nothing more than "truthfully advising the public (in-cluding consumers)."Although it is expected of me that in framing my findings and conclusions Ishow proper respect for orderly administrative procedure, I do not feel compelledto operate in a vacuum and divorce myself from reality and commonsense.When,therefore, two unions vow to demonstrate their strength to an employer, engage inan organizing campaign which, if successful, would demonstrate that strength, andthen set up picket lines in front of the working place of employees whom they hadsought to organize, I do not believe that the artfully drawn language of a picketsign requires me to deny the obvious.On the contrary, I have no alternative but to draw the only inference possible,and upon the facts before me and set forth above, to conclude that the picket lineestablished by Respondents on December 11, 1959, had for at least one of its pur-poses the organization of Jumbo's employees.And if indeed an alternative in-ference could be drawn from these facts, the choice would, in any event, be minein the first instance, and the Board's thereafter, upon review.And where suchinconsistent inferences could be drawn the courts would unhesitatingly accept thechoice made,unless unreasonable.lo3.The truthfulness of the picketsigns andleafletsDuring the course of the hearing in the injunction proceedings it was sought tobe established from the testimony of Local 400's President McGuigan that state-mentsin the leaflet were untrue.Namely, that Jumbo, by not maintaining fairwages and working conditions, was undermining the living standards of food-store employees in the community(supra).A review of the record discloses thatnothing was presented by way of testimony or documentary evidence to refute byfact or ,implication the statements in the leaflet.Accordingly I will assume 11 themto be true.An inscription on the picketsign,however, gives me grave cause for concern.Thus it is stated that "JUMBO Does Not Employ Members of" the Respondent labororganizations.The undenied testimony of McGuigan and Marion Curtis, presidents,respectively, of Local 400 and Local 555, confirms this specific statement that Jumbodoes not employ members of either organization. But the testimony of McGuiganalso establishes that "employees signed authorization cards authorizing the union torepresent them for purposes of collective bargaining," and there are still employeesat Jumbo Food from whom the Respondents have such cards.8 The quoted phrases are excerpts from the authorization card used in the campaign andadmitted in evidence as General Counsel's Exhibit No. 3A.9I find that recognition and a collective agreement was not onlyan object ofthe picketlinebut was alsoa purpose ofthe picket line.I deem it necessary to indulge in this brief flight of semantics only to put at rest anyclaim that the words "purpose" and "object" have shades of distinction. I, like Webster(New International Dictionary of the English Language, G. & C. Merriam Co., p. 1739),consider them synonymous, and will so treat them hereafter.10Universal Camera Corporation v.N.L.R B., 340 U.S. 474, 492-493,F C O. vAllentownBroadcasting Corp.,349 U.S. 358, 364;International Woodworkers of America, AFL-CIO v.N.L.RB. (Campbell&McLean),262 F. 2d 233, 234 (C.A.D.C.).11 See footnote 13,infra. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the field of labor relations, generally, an employee's membership in a labor or-ganization has never been as significant a factor as has been the fact that he isbeing represented by a labor organization, which status, of course, does not requireactual membership.An exception to this, of course, is the application of the union-security provisions of the statute whereby labor organizations have the prerogative,under stated conditions, of requiring actual membership.12But, with this exception,there appears to be a general and unexpressed tendency upon the part of expertsand laymen alike to view the representative status bestowed upon a union by an em-ployee to be synonymous with an acquired membership by the employee.To theextent, therefore, that the casual observer, be he labor expert, employer, tradeunionist, or passerby, views the picket signs herein he might very well conclude notonly that no employees were members, as the sign stated, but also that no employeehad selected the Respondents as his representative for collective-bargaining pur-poses.But this we know is not so, upon the union president's own testimony.While there is thus strong indication that the signs have trifled with the realitiesof the situation, I am not prepared to conclude that they are untruthful.On thecontrary, the second proviso of Section 8(b)(7)(C) is directed to a specific situa-tion if its exemption is to be availed of, to wit: that employer "does not employmembers."Because this Employerdoes not employ members Ido not believeit is within my province to pass judgment upon such of Respondents' mental reserva-tions as place them within the letter, if not the spirit, of the law. I find, therefore,that the statements inscribed on the picket signs are truthful 134.The informational features of the picketingSection 8(b) (7) (C) has, by its second proviso, singled out a specific type of picket-ing for special consideration.Thus it refers to "any picketing or other publicity forthe purpose of truthfully advising the public (including consumers) that an em-ployer does not employ members of, or have a contract with, a labor organization."It is not my purpose at this point to analyze this proviso, but simply to determine,upon the facts found, whether the picketing herein comes within its descriptivelanguage.As previously noted, the language of the picket sign literally states the fact ofnonmembership of Jumbo employees, and also states the absence of a contract be-tween the parties.This it does in the precise language of the proviso.14 I find,therefore, that the sign, reflecting as it does the exact requirements of the statute,has as an object or purpose the advising of the public. In other words, it is, inaddition to the characteristics noted above, informational.As to the pamphlet distributed to the public by the pickets(supra)it is clearfrom a reading of it that here again the public is being advised, in greater detail, to besure, that the Employer does not provide his employees with the usual fruits of acollective agreement, whereas other employers do.While this pamphlet, unlikethe picket sign, does not restrict itself to the language of the statute, a comparisonof the two makes it evident that the effect is the same, and the inference is clear thatJumbo has no contract with Respondents. I find and conclude therefore that thepamphlet has as an object or purpose the advising of the public that there are nocontractual relations between the parties, and it, like the sign, is informational, inaddition to such other characteristics as it may possess.In summary I have found upon credited evidence in the record, as detailed above,that the picketing in which Respondents engaged from December 11, 1959, to Janu-ary 25, 1960, and the picket signs and pamphlets utilized and distributed as an11The proviso to Section 8(a) (3).1' By assuming the statements on the leaflets distributed on the picket line to be truthfuland by finding the language of the picket signs not to be untruthful I do not therebymean to imply that there was a burden on the General Counsel to prove them untrue andthat he has failed this burden.As I shall demonstrate in greater detail hereafter(tinfra)it is a well settled rule ofstatutory construction that whoever seeks to avail himself of the exceptions of a statutoryproviso must supply the proof necessary to bring him within the exceptionIn the in-stant case, therefore, while I am not persuaded that Respondents have satisfied theirburden of proof either as to the leaflets or the matter inscribed on the picket signs, I willassumefor the purposes of this case that the leaflets are true and the signs conform tothe literal requirements of the statute, as noted in the text.14 The picket sign bears the opening legend "Please Do Not Patronize "Whatever othereffect this statement may have I am not persuaded that it in any way detracts from theinformational character of the signs, and I so find. RETAIL STORE EMPLOYEESUNION, LOCAL400, ETC.423adjunct thereof, had for their object and purpose the recognition of Respondents byJumbo, the organization of Jumbo's employees,andthe truthful dissemination of in-formation to the public respecting Jumbo's failure to employ members of Respond-ents' labor organizations or to maintain contractual relations with Respondents.B. The scope of the second proviso to Section 8(b)(7)(C)Respondent labor organizations never claimed to represent a majority of Jumbo'semployees nor did they ever petition the Board for an election that would establishthe extent, if any, of their representative status.Thisminoritystatus now becomessignificant, for having concluded as I have on the basis of credited evidence, or reason-able inference drawn therefrom, that the picketing was not only informational andhad no effect on deliveries and services, but had for its further objectives those ofrecognition and organization, we must now consider these multiple objectives againsta backdrop ofminoritystatus.This presents the crucial issue in the case-whethera picketing objective of advising the public, i.e., informational picketing, has theoverriding effect of neutralizing any illegality that may flow from recognitionand/or organizational picketing by a minority union, thereby nullifying the wholeof Section 8(b)(7), whenever subsection (C) is the applicable one. It is Respond-ents' position, of course, that informational picket has just that effect and that,therefore, under the facts as I have found them they would be deemed not to haveviolated the law.1.The "second proviso" and dual objectivesTo assign to the language of the second proviso the features of immunity soughtby Respondents would require, at the outset, an interpretation of the terms "ob-jective" and "purpose," as used in Section 8(b)(7), that squares neither with realitynor judicial authority.It is contended that the objective specified in the second proviso of subsection (C),namely, "any picketing or other publicityfor the purpose oftruthfully advisingthe public," automatically and effectively limits that language in the main body ofSection 8(b)(7) which makes unlawful minority picketing for recognition or for,organization.An immunity, it is contended, would be created foranyinformationalpicketing.Thus if picketing be found, under the terms of the second proviso ofsubsection (C), to be informational, it matters not how much it mightalsobe forrecognition or for organization.Because of its informational "flavor" it would nolonger be illegal.Such a conclusion can only be reached, it seems to me, by a process of gram-matical gymnastics, all revolving about the use and understanding of the words"an object of" and "for the purpose of."Thus, it is suggested, there is one set ofrules, and a penalty, where picketing is for one of several stated objectives, recog-nition or organizational; and another set of rules, and an immunity, where we addon another specific objective, information.Actually there is nothing in either Section 8(b)(7) itself, nor in the language,of the second proviso, to suggest that the "singular" objective of information, asspecified in the proviso, takes precedence over the "plural" objectives of the sectionitself.Such a result could only be reached by taking the wording of the secondproviso: "nothing . . . shall be construed to prohibit any picketing or other pub-licity for the purpose of truthfully advising" and reading them to mean: "Nothingshall be construed to prohibit picketing or other publicity for any purpose where ittruthfully advises."This would be sheer distortion and could be achieved only byjuxtaposing the word "any" so as to modify "purpose," rather than to modify "pick-eting," as it reads in the statute.I cannot accept this Alice in Wonderland approach to statutory interpretation.Rather I shall rely upon the logic of a Supreme Court decision in an analogous situ-ation to conclude that an illegal purpose need not be thesolepurpose or objectivebefore the proscriptions of the statute apply.Thus in construing Section 8(b) (4)of the Act and concluding that a secondary boycott withmore than onepurposewas not thereby legitimatized, the Court held that: "It is not necessary to find thatthesoleobject of the strike was that of forcing the contractor to terminate the sub-contractor's contract." 15Upon the foregoing reasonable interpretation of the lan-guage of the statute and upon the authority of the Supreme Court, therefore, I finditunnecessary to establish that the picketing here to be unlawful, must be solely forunlawful objectives.15N7 R.B. v DenverBuilding and Construction Trades Council et al (Gould &Preisner),341 U.S. 675, 689 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The legislative isolation of informational picketingCompetent legislative history lends further supportto the conclusion that picketingfor a proscribed purpose is not immunized by having as a second objective the dis-semination of information. In this respect the reports of the Senate and Houseconferees to their respective bodies best describe the extent to which the secondproviso to subsection (C) would apply. Senator Kennedy, in explaining the con-ference bill then before the Senate for final passage, analyzed the limitations beingplaced upon recognitional and organizational picketing. In this analysis he madespecific reference to an amendment which he successfully urged in conference (thesecond proviso), stating (105 Congressional Record 16413, September 3, 1959):Purely informational picketingcannot be curtailed under the conference report,although even this privilege would have been denied by the Landrum-Griffinmeasure. [Emphasis supplied.]Representative Thompson, of New Jersey, also a member of the conference com-mittee and a proponent of this second proviso, as added to the bill in conference,stated in debate that (105 Congressional Record 16635, September 4, 1959) :The right to engage inpurely informational picketingwithout filing a petitionfor an election is secured provided that the picketing does not halt [deliveries andservices]. [Emphasis supplied.]Representative Thompson then repeated Senator Kennedy's statement concerning"purely informational picketing."(105 Congressional Record 16636.)The con-ference report itself, however, made no reference to the informational character ofpicketing described by its proponents.16In reliance therefore, upon thefinalinterpretation and meaning of the provisogiven it by its author, Senator Kennedy, I conclude and find that picketing for thepurpose of advising the public, as further described in the second proviso, is permis-sible under Section 8(b)(7) only if advising the public is itssolepurpose andobjective.3.Can there be solely informational picketing?In contradiction to the conclusion I have reached, Respondents would invite myattention to a recent Federal district court decision relating directly to this secondproviso of Section $(b) (7),(C). InGetreu v. Bartenders and Hotel and RestaurantEmployees Union, Local 58, et al. (Fowler Hotel, Inc.),"Judge Swygert stated:1eThe foregoing reference to the legislative history of Section 8(b)(7)(C), and particu-larly the second proviso, are, as indicated, explanations made by the respective conferencemanagers during debate upon the conference bill, and immediately prior to its passage inthe form reportedSenator Kennedy, the author of the informational picketing exemption, made an earlierreference to the same subjectThus in debate on August 28, 1959, in support of S Res181, the proposed instructions to the Senate conferees, the Senator stated (105 Con-gressional Record 15900):Under our substitute proposal organizational picketing can take place only underlimited conditions.rsssssSecondPicketing, in the absence of a contract rr an election,which has onlythe effectof notifying the public of nonunion conditions, and asking the employees tojoin the union would not be banned [Emphasis supplied 1The analysis prepared to accompany S Res. 181 (105 Congressional Record 15907) con-iained language identical with Senator Kennedy's remarksBoth statements, it will benoted, referred to picketing whoseonly effectwas informational, albeit both statements alsoequated and, I suggest, inaccurately, the dissemination of information with the solicitationof union membership, a purelyorganizationalactivity.Because of its inaccurate inclusion of membership solicitation within the scope of other-wise purely informational picketing, and because the resolution never passed and the state-ment thereby took on the features of unfinished or unnecessary business, I would not giveit the same weight that I would give to later remarks of the same Senator and his con-ference associate, Representative Thompson, which I have quoted in the textInote,however, that with the inaccuracy aside, these earlier statements do lend support to state-ments quoted in the text which express the intention of the conferees that informationalpicketing,alone,was to be exempt from the proscriptions of Section 8(b) (7).17 181 F. Supp. 738 (D.C. N. Ind.). RETAIL STORE EMPLOYEES UNION, LOCAL 400, ETC.425It is difficult, if not impossible, to imagine any kind of informational picketingpertaining to an employer's failure or refusal to employ union members or tohave a collective bargaining agreement where another object of such picketingwould not be ultimate union recognition or bargaining. In most instancescertainly the aim of such informational picketing could only be to bring eco-nomic pressure upon the employer to recognize and bargain with the labororganization.To adopt petitioner's interpretation of subparagraph (C) wouldmake the second proviso entirely meaningless.Actually what Judge Swygert has done by this interpretation is to take issue withSenator Kennedy and Representative Thompson who assured the Congress that thesecond proviso, and the immunity bestowed upon informational picketing, appliedonly to"purely informational picketing."Whether the court be right or wrong inits view of the proviso's resulting worth, the view of the legislators is clear.More-over, it has been held by the Board, contrary to Judge Swygert's view, that therecanbe "purely informational picketing." InRadio Broadcast Technicians, Local UnionNo. 1264, etc. (WKRG-TV,Inc.),18 the Board adopted the findings and conclusionsof the Trial Examiner who concluded:It is true . . . that one of the normal, foreseeable results of the RespondentUnion's picketing and its advertising campaign, was to induce a willingness orreadiness on the part of WKRG and its employees to resume contractual recog-nition . ..It does not necessarily follow, however, that this was the Respond-ent's objective or motive.For the presumption that the normal, foreseeableconsequences of an act indicate the motive of the actor, is a rebuttable presump-tion.And . . . the presumption has been clearly rebutted not only by theRespondent's witnesses' denials, but by their explanations-consistent with andeven supported by the undisputed facts in the case-that theirsole motivewasentirely different and that the possible effect . . . upon WKRG and its employ-ees was purely incidental. [Emphasis supplied.]Upon the foregoing I am of the opinion that picketing can, in the estimation of theframers of the statute and in the independent judgment of the Board, which I ambound to follow, have as its sole objective the dissemination of information andnothing else.4.Statutory construction and the "second proviso"a.Literal interpretation of the statutory languageFurther considerations of the second proviso's place in the scheme of thestatute and its application to the facts in this case arise out of the basic principlesof statutory construction.It is suggested that because the objective of recognition or organization is presenttosomedegree in every instance of informational picketing the second proviso ismeaningless if it were to he applied only to "purely informational picketing." 19For the purpose of discussion I will assume, contrary to my conclusions set forthabove, that such informational picketing is the rarity it is claimed to be.Theconverse of the stated proposition then comes into focus. If, under my assumption,the second proviso is to have meaning it must have the effect of legalizing recognitionor organization picketing by a minority union anytimethat union wishes to utilizethe picketingfor the additional purposeof advising the public.Such an effect, al-though definitely giving meaning to the second proviso, renders meaningless, at thewhim of a picketing union (or, in fact of, a sign painter), the stated objective ofSection 8(b) (7).At this point, then, it becomes significant to decide which of twoallegedlymeaningless results must be accepted: (1) statutory objective renderedsterilewhenever anyinformational picketing is present, or (2) an interpretation ofa statutory proviso that would make it applicable only to an infrequent variety ofpicketing, "purely informational.""If the literal import of the words . . . leads to absurd results the words of thestatute will be modified by the intention of the legislature." 20As the literal importof the words of the second proviso could, it is suggested, apply to any picketing thathas information as one of its several objects, the resulting nullification of the whole ofSection 8(b),(7) (C) would most certainly be absurd. It seems evident to me, there-fore, that under the rule of statutory construction quoted above "the intention ofthe legislature," to wit: the outlawing of minority recognitional and organizationalIs 123 NLRB 507.19The gist of Judge Swygert's reasoning inGetreu v. Bartenders' Union, supraso Sutherland,Statutory Construction,3d ed.,sec. 4701. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketing, would more properly be served by applying the second proviso to picketingwhere the dissemination of information is thesoleobject.Accordingly, upon thereasoning set forth above, and upon my assumption that informational picketing isas rare as is claimed, I conclude that sound principles of statutory construction donot justify an interpretation of the second proviso of Section 8(b)(7) that wouldsubstantially impair the application of the very section of which it is a part.b.The rule of strict construction as applied to the second provisoSection 8(b) (7) of the amended Actexpressesthe basic congressional policy thatpicketing by minorityunionsfor purposes of recognition or organization should beproscribed?'To that general policy Congress carved out an exception grantingimmunity to picketingof aninformational character.The proviso is, in short, an ex-ception to the statute's broad proscriptionagainstminority picketing, and as suchmust be narrowly construed.The cases abound which lay down the fundamentalprinciple that such a proviso must not only be strictly construed but also that anyoneseeking to come within the exception must comply strictly with the words as well asthe reason for the proviso 22 or, to express the same proposition of statutory con-struction in terms of evidence, "the burden of proving justification or exemptionunder a special exception to the prohibitions of a statute generally rests on one whoclaims it." 23In the instant case, upon the record before me and the facts foundabove, Respondents havenot, in'my opinion, satisfied their burden of proving thatthey have come within the strict limitations of the second proviso by having establishedand maintained a "purely information picket," as the construction of the provisowould require.For this furtherreason, therefore, I find and conclude that the secondproviso to Section 8(b) (7) (C) may not be so construed, in its application to the factsin this case, as to grant Respondents any immunity whatever for the picketing whichthey have conducted.C. The proscribed objectives of Section 8(b) (7)The proscriptions of Section 8(b) (7) (C) are clearly defined.Thus, unless a unionengaging in picketing for recognition or organization has sought to establish itsmajority status by petitioning for a Board election within a reasonable time after thepicketing began, then the picketing is unlawful.Or, to state the objectives moreprecisely, it is unlawful for a minority union to picket-where an object thereof is forcing or requiring an employer to recognize orbargain with a labor organization as the representative of his employees, orforcing or requiring the employees of an employer to accept or select such labororganization as their collective bargaining representative . . . .The Respondentunionsdid not, by their own admission, represent a majorityof Jumbo's employees at any significant date herein.Nor did they ever file with theBoard a petition for a representation election pursuant to Section 9(c) of the Act.Unless it can be shown, therefore, that .the picketing was for objects other thanthose described above, Respondents are in violation of the Act.I have already found upon all the evidence herein that Respondents picketed theJumbo store for a number of objectives which specifically included the gaining ofrecognition by Jumbo Respondents' majority employee representative status, andthe solicitation of Jumbo's employees(supra).It onlyremains, therefore, to deter-minewhether thefacts asI have found them are to be equated with the objectivesas defined in the Act."Forcing or requiring an employer to recognize or bargain with a labor organi-zation" certainly does not imply might and violence on the loose, but rather it is astatutory description of the object sought, in thiscase by means of picketing.Be-cause the picket lines in front of Jumbo'sstores, seekingJumbo's recognition,21H. Rept.7'41 onH.R. 8342, 86th Cong.,1st sess., p23; H. Rept. 1147,on S. 1555,86th Cong, 1st sess, p 40 Statements of Senator Kennedy upon debate of the conferencebill,105 Congressional Record 16402See also footnotes 3 and 4 supra22N L.R.B. v.Don Juan,Inc.,178 F. 2d 625, 627(C A. 2) ; N.L R.B. v. Electric VacuumCleaner Co,315 U S 685, 694;Hartford Electric Light Co v Federal Power Commission,131 F. 2d 953, 963 (C A. 2), cert denied, 319 U.S. 741 ;Great Atlantic and Pacific Tea Co.v Federal Trade Commission,106 F 2d 667, 674;Rochester Telephone Corp v U S23 F.Supp. 634, 636 (W D N.Y.) affd 307 US 125;Spokane & Inland RR v. US,241 US344, 350.23Federal Trade Commissionv Morton SaltBryanManufacturingCo., 119 NLRB 502, 510 (Member Jenkins' concurring opinion) RETAIL STORE EMPLOYEES UNION, LOCAL 400, ETC.427contained"the compulsive features inherent in picketing"it follows they must, ofnecessity,have for their purpose the forcing and requiring specified by the Act 24I conclude and find,therefore,that Respondents,without representing a majorityof Jumbo's employees and not having sought to establish its majority as provided bySection 9(c), unlawfully picketed Jumbo's establishment for the object and purposeof requiring Jumbo to recognize and bargain with it, in violation of Section8(b) (7) (C).25Insofar as the picketing conducted by Respondents was for the purpose of organiz-ing Jumbo's employees, I find that it, in effect, constituted the forcing and requiringof Jumbo's employees to accept or select Respondents as their representative.Byanalogy, "[T]he fact that picketing may not be successful in inducing a work stop-page is not controlling on the question of whether the picketing is violative of Sec-tion 8(b) (4) (A) of the Act." 26 1 know of no exception that would make this ruleless applicable to a violation of Section 8(b)(7).Accordingly, because "the verypurpose of the picket line is to exert influences," 27 I conclude and find that thepicketing which Respondents conducted at a time when they did not represent amajority of Jumbo's employees and had not sought a Board election, was unlawfulfor the reason that they had for one of their objects the forcing and requiring ofJumbo's employees to accept or select them as their bargaining representative.Forthis reason I find that Respondents have further violated Section 8(b)(7)(C) ofthe Act.D. Considerations of free speechRespondents raise the guarantees of the first amendment to the Constitution andSection 8(c) to support their contention that this admittedly peaceful picketing wasa form of protected free speech. In support of their defense they rely upon theholding of the Supreme Court inThornhill v. Alabama.28The Supreme Court has held that Section 8(c) does not immunize peacefulpicketing in secondary boycott situations involving Section 8(b)(4) of the Act29and it has held and has relied upon the decisions of lower courts which held thatpeaceful picketing is not immunized by the constitutional guarantees of free speech.30I have been presented with no fact or circumstance that would distinguish picketingfor objects proscribed by Section 8(b) (7) from the picketing for objects proscribeda+Hughes v. Superior Court,339 U S 460, 46825 I am not persuaded by, and I reject, Respondents' argument to the effect that theconclusion I have reached must necessarily be based on an unwarranted presumption thatdespite an 11-month interval between last demand and first picketing, the picketing wasnonetheless for the illegal object of recognitionI have indulged in no such presumptionOn the contrary I have concluded that the picketing wasfor recognitionupon the basisof reasonable inferences drawn from facts relating to the goals and purposes of a vigorousorganizing campaign,and upon a passing recognition of reality(supra)I have con-cluded the picketing wasillegalbecause its illegal objective could be inferred to haveexisted at the time the picketing began. In this respect Respondents' reliance uponNLRB v. Local 50, Bakery & Confectionery Workers, etc (Arnold Bakers, Inc ),245F 2d 542 (CA. 2), is misplaced In that case the presumption which the court found tobe unwarranted was a presumption that recognition and not organization continued to bethe picketing objective after another union had been certifiedBecause at that timeorganizationpicketing by a minorityunion wasnot proscribed, and now it is proscribedby Section 8(b) (7), the basic legal structure upon whichArnold Bakersrests has beenaltered by the statutory change.Respondents also comment in their brief as to the making of unwarranted presumptions,that initially (in January 1959) they had Indicated a lawful desire for recognition.Myrecollections of case precedent prompt me to suggest that had this minority group's desiresfor recognition been satisfied Jumbo might well have been vulnerable to a charge of havingviolated Section 8(a) (2) of the Act ; and had a picket line been Instituted by employeesthento obtain recognition,it could hardly have been classified as a concerted activityprotected by Section 7 of the Act.x United Wholesale and Warehouse Employees,Local 261,Retail,Wholesale and Depart-ment Store Union(Perfection Mattress&Spring Co.),125 NLRB 5202Hughes v Superior Court, supra,p.465.29 310U.S. 88.19 InternationalBrotherhood of ElectricalWorkers,Local501 v N L R B (SamuelLanger),341 U.S 694, 700 ;N.L R B. v. Denver Building & Construction TradesCouncil,supra,footnote 15aoInternational Brotherhood of Electrical Workers, Local501 v. N.L R B ,supra, p705,and cases cited therein at footnote 9. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDby section 8(b) (4).Accordingly,Iwould conclude that the judicial reasoning bywhich it has been established that secondary boycott picketing is not restricted bySection 8(c)would be equally applicable to the peaceful minority picketing forrecognition and organization proscribed by Section 8(b)(7).But insofar as I amcalled upon to evaluate Section 8(b) (7) in terms of constitutional guarantees, how-ever,I am mindful of established Board policy that preserves such questions forthe determination of the courts 31In summary,therefore,it is concluded and found that for the several reasonsenumerated above,and for each of them,by picketing Jumbo Food Stores, Inc., formore than a reasonable time after December 11, 1959,with theobjects describedabove, and without a petition being filed pursuant to Section 9(c), Respondents haveengaged in and are engaging in unfair labor practices as defined in Section8(b)(7)(C)of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase,Imake the following:CONCLUSIONS OF LAW1.Jumbo Food Stores,Inc., is an employerwithinthe meaning ofSection 2(2)and 8(b) (7) of the Act.2.Respondents are labor organizationswithin the meaning of Section 2(5) ofthe Act.3.By picketing Jumbo Food Stores,Inc., for morethan a reasonable time afterDecember11, 1959, withthe objects of forcing or requiringJumbo FoodStores, Inc.,to recognize and bargain as the collective-bargaining representativeof the employeesof Jumbo,and of forcing or requiring the employeesof Jumbo to accept or selectthem as theircollective-bargaining representatives without a petition beingfiled underSection 9(c) of the Act,Respondents have engaged in and are engaging in unfairlabor practices proscribed by Section8(b)(7)(C) of the Act.4.The foregoing unfair labor practices having occurred in connectionwith theoperation of Jumbo Food Store's business as set forth in sectionI, above,have a close,intimate,and substantial relationto trade, traffic,and commerce among theseveralStates and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]81Bluefield Produce & Provision Company,117 NLRB 1660, 1663.Puerto Rican American Sugar Refinery, Inc.andWadelmiroArroyo.Case No. 24-CA-1384.March 921, 1962DECISION AND ORDERUpon charges duly filed by Wadelmiro Arroyo, an individual, here-in called Arroyo, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Twenty-fourth Region,issueda complaint dated March 8, 1961, against Puerto Rican Ameri-can Sugar Refinery, Inc., herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (5) andSection 2(6) and (7) of the National Labor Relations Act, asamended.Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served upon the Respondent andthe Charging Party.With respect to the unfair labor practices, the complaint alleges,in substance, that Wadelmiro Arroyo, an individual, was and is the136 NLRB No. 39.